                                                                            FILED
                                                                         IN CLEAK1S OFFICE
                                                                     ~S DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------- ----x
                                                                    1 DECH 2018
                                                                     I
                                                                                               *
SALVADOR DEJESUS,                                                   iAOOKLYN OFFICE
                        Petitioner,                                  I




                                                             MEMqRANDUM & ORDER
                V.                                           18-CV-5375 (WFK)

SUPERINTENDENT WILLIAM KEYSER,

                       Respondent.
-------------------------------------------------x
WILLIAM F. KUNTZ, II, United States District Judge:

        By petition dated September 18, 2018, Petitioner Salvador DIJesus, currently

incarcerated at Sullivan Correctional Facility, commenced this actior pursuant to 28 U.S.C. §

2254 challenging his November 4, 2004, Kings County judgment o, conviction. By

memorandum and order dated October 25, 2018, Petitioner's applic~tion to proceed informa

pauperis was granted and Petitioner was directed to file an affirma+n why the petition should

not be dismissed as time-barred. Petitioner's affirmation, received n November 29, 2018, fails
                                                                    1
to demonstrate the instant petition is timely, and Petitioner's argumrts are insufficient to

warrant equitable tolling. Therefore, the petition is dismissed as ti e-barred.

                                           DISCUSSION

I.     The Petition is Time Barred

       The Antiterrorism and Effective Death Penalty Act of 1996, igned into law on April 24,

1996, provides in relevant part:

       (1) A I-year period of limitation shall apply to an applicatio for a writ of habeas
       corpus by a person in custody pursuant to the judgment         a State court. The
       limitation period shall run from the latest of -
               (A) the date on which the judgment became final by i-e conclusion
               of ?irect review or the expiration of the time for seeking such
               review;

               (B) the date on which the impediment to filing an appl ·cation created
               by State action in violation of the Constitution or law of the United
               States is removed, if the applicant was prevented fro filing by such
               state action;

               (C) the date on which the constitutional right asserte was initially
               recognized by the Supreme Court and made retroacti ely applicable
               to cases on collateral review; or

               (D) the date on which the factual predicate of the c aim or claims
               presented could have been discovered through the e ercise of due
               diligence.

        (2) The time during which a properly filed application for State post-conviction or
        other collateral review with respect to the pertinent judgmeit or claim is pending
        shall not be counted toward any period of limitation under t ·s subsection.

28 U.S.C. § 2244(d).

        A judgment of conviction was rendered against Petitioner o November 4, 2004,

convicting him of attempted burglary in the second degree and petit larceny. Petition ,r,r 2(a), 5,

ECF No. 1. Petitioner alleges he was not sentenced until August 25 2011. Id.       ,r 2(b).
Here, because he did not file a direct appeal, Salvador DeJesus's co viction became final on

September 24, 2011, thirty days after he was sentenced. See Bethea v. Girdich, 293 F.3d 577,

578 (2d Cir. 2002) (conviction becomes final "when [a petitioner's] time for filing a notice of

appeal from his judgment of conviction expire[s]"); N. Y. CPL § 46 .10( 1)(a) ("A party seeking

to appeal from a judgment or a sentence ... must, within thirty day after imposition of the

sentence ... file with the clerk of the criminal court ... a written notice of appeal.").

Accordingly, under§ 2244(d)(l)(A) of AEDPA, Petitioner had one ear to file his habeas




                                                  2
petition, i.e., until September 24, 2012. Instead, the instant petition       as filed with this Court on

September 18, 2018, and thus appears barred by 28 U.S.C. § 2244(d1, unless tolling is applicable.

           In calculating a one-year statute of limitations period, "the time
                                                                           I
                                                                              during which a properly

filed application for State post-conviction or other collateral review rth respect to the pertinent

judgment of claim is pending shall not be counted." 28 U.S.C. § 22f4(d)(2). However, filing a

post-conviction motion does not start the one-year statute of limitatibns period to run anew.
                                                                          I
Rather, the tolling provision under § 2244(d)(2) merely excludes thd time a post-conviction

motion is under submission from the calculation of the one-year sta te of limitations. Smith v.

McGinnis, 208 F.3d 13, 16 (2d Cir. 2000) (per curiam).

II.        Statutory Tolling
                                                                          I




           Petitioner alleges on October 5, 2017, he filed post-convictiln motions pursuant to§

440.10 and§ 440.20 of the New York Criminal Procedure Law. Peron ,r l l(a)(3)-(4).

However, post-conviction motions filed after the one-year statute o1limitation period has expired

cannot be counted for statutory tolling purposes under§ 2244(d)(2).1 See Doe v. Menefee, 391

F.3d 147, 154 (2d Cir. 2004) (a state collateral proceeding commenJed after the statute of

limitations has run does not reset the limitations period). Thus, ther is no basis for statutory

tolling.

III.       Equitable Tolling                                              :

           Petitioner's only other avenue for overcoming the untimelin ss of his petition is an

"equitable exception" to AEDPA's statute of limitations. In his affi          ation, Petitioner sets forth

the following claims in support of his request for equitable tolling: 1) he is "actually innocent;"

(2) his trial attorney failed to file an appeal on his behalf; (3) he fail d "to procure the right




                                                    3
paperwork," from his former lawyer and the District Attorney's offi: e; and (4) Respondent
                                                                       I



Keyser transferred him to a different facility. Affirmation, ECF No.IS.

       The Supreme Court has held: "actual innocence, if proved, s{rves as a gateway through

which a petitioner may pass" to avoid the "expiration of the statute of limitations." McQuiggin v.

Perkins, 569 U.S. 383,386 (2013). "'Actual innocence' means facJal innocence, not mere legal

insufficiency." Dunham v. Travis, 313 F.3d 724, 730 (2d Cir. 2002) (quoting Bousley v. United

States, 523 U.S. 614,623 (1998)). The Supreme Court has cautione , however, "tenable actual-

innocence gateway pleas are rare," and a "petitioner does not meet t e threshold requirement

unless he persuades the district court that, in light of the new evidenr, no juror, acting

reasonably, would have voted to find him guilty beyond a reasonablt doubt." McQuiggin, 569

U.S. at 386 (quoting Schlup v. Delo, 513 U.S. 298,329 (1995) and citing House v. Bell, 547 U.S.

518, 538 (2006) (emphasizing the Schlup standard is "demanding"      ld    seldom met)).

       "To satisfy the Schlup standard, a claim of actual innocence Lust be both 'credible' and
                                                                      I
'compelling."' Rivas v. Fischer, 687 F.3d 514, 541 (2d Cir. 2012) (guoting House, 547 U.S. at

521,538). "For the claim to be 'credible,' it must be supported by 'Lw reliable evidence--

whether it be exculpatory scientific evidence, trustworthy eyewitnesl accounts, or critical

physical evidence-that was not presented at trial."' Id. at 541 (quo+g Schlup, 513 U.S. at 324).

"For the claim to be 'compelling,' the petitioner must demonstrate that 'more likely than not, in
                                                                      I
light of the new evidence, no reasonable juror would find him   guilJ beyond a reasonable doubt-
or to remove the double negative, that more likely than not any reas nable juror would have

reasonable doubt."' Id (quoting House, 547 U.S. at 538). Further, 'a state court's

'determination of a factual issue' is 'presumed to be correct,' and th t presumption may be

rebutted only 'by clear and convincing evidence."' Watson v. Artuz 283 F. Supp. 3d 217, 234


                                                 4
(S.D.N.Y. 2018) (Gorenstein, M.J.) (quoting 28 U.S.C. § 2254(e)(l) and citing Miller-El v.

Dretke, 545 U.S. 231,240 (2005)).
                                                                              1




       Here, Petitioner fails to support his actual innocence claim ith allegations of new

reliable evidence of his actual innocence. In fact, in his affirmation te alleges no factual

allegations in support of his actual innocence claim. Next, to the ex,ent Petitioner seeks to

equitably toll the limitations period based on his former counsel's alleged failure to file a notice
                                                                          I
of appeal, he fails to plead any plausible facts which suggest the attotey's conduct was so

"outrageous and incompetent" to be extraordinary. See Doe v. Menree, 391 F.3d 147, 159 (2d

Cir. 2004). Even if the alleged negligence on the part of his attorney could be considered an

extraordinary circumstance, Petitioner fails to allege facts to show +t he acted with reasonable

diligence throughout the period he seeks to toll. See Wims v. Unite~ States, 225 F.3d 186, 190

(2d Cir. 2000) ("The proper task in a case such as this one is to deterine when a duly diligent

person in petitioner's circumstances would have discovered that no tpeal had been filed.").

       Next, to the extent Petitioner seeks to argue his former attof11ey withheld relevant legal
                                                                          I




documents and he was unsuccessful in obtaining the requested legaltmaterials from the state

courts and the District Attorney's office, the Court finds there is no asis to equitably toll the

limitations period. The Second Circuit has consistently held that thj failure to obtain transcripts

or other relevant court documents does not constitute an extraordi+ circumstance. Chrysler v.

Guiney, 14 F. Supp. 3d 418,444 (S.D.N.Y. 2014) (Karas, J.) (citing cases), ajf'd, 806 F.3d 104
                                                                          1




(2d Cir. 2015). Finally, to the extent Petitioner seeks to argue facili           transfers made it difficult

to file the instant habeas petition in a timely manner, his argument i unavailing. See Floyd v.

Kirkpatrick, 16-CV-1034, 2017 WL 372054, at *4 (E.D.N.Y. Jan. 2 , 2017) (Bianco, J.) ("[T]he

circumstances [petitioner] has identified as causing his delay-limite access to the law library


                                                  5
and facility transfers-do not qualify as 'extraordinary."'). Even if any of Petitioner's assertions
                                                                       I




constituted extraordinary circumstances, equitable tolling is nonethlless unwarranted because

Petitioner has not established he diligently pursued his rights durin the almost six-year period

he seeks to toll. See Harper, 648 F.3d at 138.

                                         CONCLUSION

       Petitioner fails to demonstrate any extraordinary circumstan es which would warrant the
                                                                           I




Court's equitable tolling of the AEDPA's limitations period. There ore, the instant petition is

dismissed as time-barred. A certificate of appealability will not iss1 because Petitioner has not

made a substantial showing of the denial of a constitutional right.   sf       e 28   U.S.C. § 2253(c)(2).

The Court certifies pursuant to 28 U.S.C. § 1915 (a)(3) that any appial from this order would not

be taken in good faith. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
                                                                           I
                                                      SOORDERE ·.




                                                                                 s/WFK




Dated: December 14, 2018
       Brooklyn, New York




                                                 6
